Citation Nr: 1618127	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-24 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  The Veteran died in December 2012.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the appellant did not qualify for DEA benefits.


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was service-connected for post-traumatic stress disorder, rated at 70 percent, dermatitis, rated at 0 percent, and bilateral tinea pedis, rated at 0 percent.  His combined rating was 70 percent.  

2.  In a December 2013 rating decision, the St. Paul RO granted service connection for the cause of the Veteran's death based on the Veteran's diagnosed arteriosclerotic cardiovascular disease due to exposure to Agent Orange, and assigned an effective date of December 31, 2012.  The December 2013 rating decision also established basic eligibility to DEA benefits effective December 31, 2012, based on the evidence showing that the Veteran died of a service-connected disability.

3.  The appellant reached her 26th birthday in May 2012, prior to the Veteran's death in December 2012.  
  



CONCLUSION OF LAW

The criteria for entitlement to DEA benefits are not met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. §§ 21.3021 , 21.3040 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The duties to notify and assist a claimant with regard to claims for education benefits are codified under 38 C.F.R. § 21.1031  and 38 C.F.R. § 21.1032.  This case involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As discussed below, the appellant's claim fails based on the law and not on interpretation of the facts.  In this case, the essential facts are not in dispute; the case rests on the application of the relevant law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).




Analysis

The appellant claims entitlement Chapter 35 benefits for the cost of her education at several community colleges.  In her July 2014 substantive appeal (VA Form 9), she essentially indicates that the Veteran should have been permanently and totally disabled when he left service because he was exposed to herbicides and died as a result of his exposure.  

For the purposes of educational assistance under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041.  

A review of the Veteran's claims file reflects that at the time of his death in December 2012, he was service-connected for post-traumatic stress disorder, rated at 70 percent, dermatitis, rated at 0 percent, and bilateral tinea pedis, rated at 0 percent.  His combined rating was 70 percent.  The Veteran did not have a service-connected disability rated as total and permanent during his lifetime, and he was not evaluated as 100 percent disabled due to service-connected disability at the time of his death.  

Following submission of a claim for DEA benefits around April 2013, the Muskogee RO denied the appellant's claim in May 2013, finding that the Veteran did not die from a service-connected disability nor had a permanent and total disability at the time of his death.  In a December 2013 rating decision, the St. Paul RO granted service connection for the cause of the Veteran's death, and assigned an effective date of December 31, 2012.  The basis for the grant was that the Veteran's diagnosed arteriosclerotic cardiovascular disease was presumptively related to service due to exposure to Agent Orange.  The December 2013 rating decision also established basic eligibility to DEA benefits effective December 31, 2012, based on the evidence showing that the Veteran died of a service-connected disability.  The appellant filed another claim for DEA benefits in January 2014, which was denied by the Muskogee RO in January 2014 because the Veteran did not have a permanent and total disability.  In February 2014 the Muskogee RO denied the appellant's claim based on finding that the Veteran was not eligible on basis that the appellant reached the age of 26 before December 31, 2012, the effective date of establishment of eligibility for DEA benefits.  

In this case, the appellant's potential eligibility for DEA benefits derives from her status as the offspring of a veteran who died of a service-connected disability.  For eligibility derived as the result of the veteran's death, 38 C.F.R. § 21.3041(b)  provides that an eligible child's period of eligibility begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  The period of eligibility ends on the child's 26th birthday.  

Here, the appellant was born in May 1986, and she does not dispute that fact.  The appellant turned 26 in May 2012.  The record reflects that at no time during his life did the Veteran file a claim for service connection for a heart condition that was either not adjudicated or was denied, such that adjudicatory action would be required to determine whether an earlier date for basic DEA eligibility could be found.  Consequently, as the appellant's 26th birthday was in May 2012, seven months prior to the Veteran's death in December 2012, basic DEA eligibility was established after the appellant turned the age of 26.  Therefore, the appellant was never an eligible child.  38 C.F.R. § 21.3040(c).  

The Board notes that there are exceptions to the age limit of 26 for DEA benefits.  The Board has considered these exceptions, as noted in 38 C.F.R. § 21.3041; however, they are not pertinent to the appellant.  Extensions of ending dates are applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control, such as if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his or her period of eligibility.  Extensions of delimiting dates do not apply in the present matter because eligibility for DEA benefits was not granted until after the appellant's 26th birthday.  

Furthermore, although the Veteran could have been entitled to service connection for his heart condition during his lifetime under the Agent Orange Act of 1991, the appellant has no standing to bring that claim now.  Standing lies with the surviving spouse; however, in this case the surviving spouse does not have standing to seek compensation for this disability for any period during the Veteran's lifetime because the record reflects that the Veteran did not have a claim pending at the time of his death.

While the Board acknowledges the appellant's contentions and sympathizes with situation, it is bound by applicable law and regulations when determining a claim for VA benefits.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In other words, unless all of the requirements of a particular law are met, including time limits, a claimant is not entitled to the benefit regardless of the circumstances.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are specific.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35 as the appellant had already turned 26 as of the effective date for basic eligibility for DEA benefits.  Therefore, the Board must deny the appellant's claim for educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


